Case 2:20-cv-11644-LJM-RSW ECF No. 23, PageID.326 Filed 03/31/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MICHIGAN CUSTOM MACHINES, INC.,

       Plaintiff,
                                                              Case No. 20-11644
v.                                                            Honorable Laurie J. Michelson
                                                              Magistrate Judge R. Steven Whalen
AIT WORLDWIDE LOGISTICS, INC., and
JP GRAHAM TRANSPORT, INC.,

       Defendants.

_____________________________________/

            ORDER TO ATTEND SCHEDULING CONFERENCE AND
      NOTICE OF REQUIREMENTS FOR SUBMISSION OF DISCOVERY PLAN

       The parties are hereby directed to appear telephonically for a Case Management and
Scheduling Conference (the “Conference”) on April 23, 2021, at 1:30 p.m. before the Honorable
Laurie J. Michelson.

        To participate in the conference, dial into the Eastern District of Michigan’s telephone
conference system at (866) 434-5269. The system will then provide directions for joining the
call; when asked for an access code, use 9819334. If possible, please refrain from participating in
the conference on a cell phone.

        The purpose of this Conference is to make the Court aware of the issues involved, discuss
the possibility of settlement, discuss the proportionality of the discovery process, and to establish
appropriate case management dates. Prior to the Conference, counsel shall have a meaningful
meet and confer in order to prepare a Joint Case Management Report/Discovery Plan (the
“Plan”) in accordance with Federal Rule of Civil Procedure 26(f). The Plan shall follow the
format and address the Agenda Items listed below. The Plan must be filed with the Court no later
than five (5) calendar days before the Conference. If any party is proceeding without counsel,
separate Plans may be filed. Following the Conference, the Court will enter its own Case
Management and Scheduling Order.

       The following Agenda Items are to be addressed in the written Plan:

                  1. Related Cases: Identify any pending related cases or previously
           adjudicated related cases.
Case 2:20-cv-11644-LJM-RSW ECF No. 23, PageID.327 Filed 03/31/21 Page 2 of 3




                2. Jurisdiction: Explain the basis of the Court’s subject-matter jurisdiction
        over the Plaintiff’s claims and Defendant’s counter-claims. Plaintiff should also
        identify any pendant state law claims. If any Defendants remain unserved, explain the
        plan to complete service.

               3. Venue: Explain why venue is proper in this Court.

                4. Factual Summary: Provide a brief description of the nature of the action
        and a summary of Plaintiff’s claims and Defendant’s defenses. Identify the core
        factual issues that are likely to be most determinative for this dispute.

               5. Legal Issues: Identify the legal issues genuinely in dispute. Also identify
        any dispositive or partially dispositive issues appropriate for decision by motion or by
        agreement.

               6. Amendment of Pleadings: Identify any anticipated amendments of
        pleadings to add or delete claims, defenses, or parties. The Court expects the parties
        to be familiar with the Federal Rules of Civil Procedure regarding amendment of
        pleadings, including those rules that pertain to amendment as of right.

                7. Discovery: (a) Summarize the discovery each party intends to pursue,
        including expert witnesses, and any anticipated disputes; (b) Explain how the
        discovery process will satisfy the proportionality requirements of Fed. R. Civ. P.
        26(b)(1) (by, as examples, identifying the most important subjects and the most
        accessible sources of information about those subjects; stating how the parties intend
        to balance the costs of discovery with the amounts at stake in the litigation; and
        explaining how the parties intend to pursue only that discovery that is truly necessary
        to resolve the case); (c) Pursuant to paragraph (b), identify every parties’ three (3) key
        witnesses that should be deposed first and the key documents that should be produced
        up front, as well as any other arrangements for exchanging initial disclosures required
        by Fed. R. Civ. P. 26(a)(1); (d) indicate whether any document requests have been
        delivered pursuant to Fed. R. Civ. P. 26(d); and (e) address whether there is a need for
        a protective order or a confidentiality order pursuant to Federal Rule of Evidence
        502(d).

                8. Electronic Discovery: Explain the agreement reached by the parties’ for
        the preservation and discovery of electronic discovery and whether implementation
        of this District’s Model Order Relating to the Discovery of Electronically Stored
        Information                                    (http://www.mied.uscourts.gov/pdffiles/
        SteehEsiOrderChecklist.pdf) is warranted. The parties are also encouraged to consult
        this District’s Checklist for Rule 26(f) Meet and Confer Regarding Electronically
        Stored Information, attached to the Model Order linked to above. At the very least,
        the parties’ agreement should cover (a) the ESI to be preserved; (b) the form in
        which any ESI will be produced (i.e., native format, PDF, paper, etc.); (c) whether to
        limit discovery of ESI to particular sources or custodians, at least as an initial matter;
        and (d) search terms or methods to be used to identify responsive materials.
Case 2:20-cv-11644-LJM-RSW ECF No. 23, PageID.328 Filed 03/31/21 Page 3 of 3




                   9. Settlement: Explain the prospects for settlement and whether the parties
           are interested in Case Evaluation (see E.D. Mich. LR 16.3) or other methods of
           alternate dispute resolution, without indicating the positions of each side. Identify the
           discovery that would be most helpful in evaluating likelihood of settlement.

                   10. Consent: Indicate jointly whether the parties consent to the jurisdiction of
           a United States Magistrate Judge as provided in 28 U.S.C. § 636(c) and Federal Rule
           of Civil Procedure 73.

                  11. Trial: Identify whether this will be a jury or bench trial and the estimated
           length of trial. Also identify when each side can be ready for trial.

                   12. Miscellaneous: Identify any other matters any party considers conducive
           to the just, speedy, and efficient resolution of this matter.

       Each party shall appear personally or by counsel and be prepared to address these Agenda
Items. For good cause, however, the Court will consider conducting the conferences by
telephone. Requests are to be directed to the Case Manager at the number below.

     Required rules, forms, and pretrial practices are available on the Court’s website at
www.mied.uscourts.gov and Judge Michelson’s Practice Guidelines.



                                                     s/Laurie J. Michelson
                                                     LAURIE J. MICHELSON
Dated: March 31, 2021                                U.S. DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of record
and any unrepresented parties via the Court=s ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on March 31, 2021.

                                                     s/Erica Karhoff
                                                     Case Manager
                                                     (313) 234-5098
